Citation Nr: 0027746	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include back sprain residuals.  

2.  Entitlement to service connection for a chronic right 
wrist disorder to wrist sprain residuals and arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran  

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1979 to March 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for a low back 
disorder to include sprain residuals and a right wrist 
disorder to include sprain residuals.  In January 1997, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  In March 1997, the RO 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a low back 
disorder and a right wrist disorder.  In April 1997, the RO 
denied service connection for fibromyalgia.  The veteran did 
not submit a notice of disagreement with that decision.  In 
July 1998, the Board remanded the veteran's claims to the RO 
for additional development of the record.  In August 1999, 
the Board remanded the veteran's claims to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  A chronic back disorder was not shown during active 
service or for many years following service separation.  The 
veteran's current chronic low back pain and L5-S1 joint space 
narrowing have not been shown to have originated during 
active service.  

2.  A chronic right wrist disorder was not shown during 
active service or for many years following service 
separation.  The veteran's current right wrist complaints 
have not been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic low back 
disorder to include sprain residuals.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic right wrist 
disorder to include sprain residuals and arthritis.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted her 
in the development of her claims.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist her 
in developing the facts pertinent to her claims.  When a 
claim is determined to be not well-grounded, the VA does not 
have a statutory duty to assist her in developing the facts 
pertinent to her claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise her of the evidence needed to complete her 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran asserts that she was treated as a military 
dependent following service separation at the Fort Huachuca, 
Arizona, Army medical facility and the Clark Air Force Base, 
The Philippines, medical facility for her back and right 
wrist complaints and clinical documentation of such treatment 
has not been incorporated into the claims files.  In 
reviewing the claims files, the Board observes that the RO's 
repeated attempts to obtain the veteran's military dependent 
treatment records from the cited military medical facilities 
have been unsuccessful and further efforts would be futile.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  


I.  Low Back 

Air Force clinical documentation dated in August 1983 conveys 
that the veteran was involved in a motor vehicle accident in 
which her motorcycle struck another vehicle.  She complained 
of low back tenderness.  Contemporaneous X-ray studies 
revealed a normal lumbosacral spine.  The veteran was 
diagnosed with multiple contusions.  While no specific back 
injury was diagnosed, the veteran was instructed to use a 
heating pad on her back.  At her November 1983 physical 
examination for service separation, the veteran denied having 
ever experienced recurrent back pain.  On examination, the 
veteran exhibited a normal spine.  A November 1983 orthopedic 
evaluation states that the veteran complained of non-cyclical 
pelvic pain with a backache of several months' duration.  On 
examination, the veteran exhibited L4-5 paraspinous area 
tenderness.  An impression of a back sprain was advanced.  

Clinical documentation from William J. Roberts, M.D., dated 
in March 1993 notes that the veteran complained of neck and 
back pain.  The veteran reported that she had been injured on 
"Sat[urday]."  An impression of a "sprain" was advanced.  

At an April 1994 VA examination for compensation purposes, 
the veteran complained of lumbosacral spine pain.  On 
examination, the veteran exhibited a range of motion of the 
back which was "within normal limits."  Contemporaneous 
X-ray studies of the lumbosacral spine revealed no 
abnormalities.  An impression of a history of back pain was 
advanced.  

In her January 1995 substantive appeal, the veteran advanced 
that she had received ultrasound and exercise treatment for 
her low back complaints at the Clark Air Force Base, The 
Philippines, medical facility's physical therapy department 
and then saw a private chiropractor following service 
separation.  The chiropractor determined that her pelvis was 
higher on the right side than the left and such misalignment 
would cause back pain.  

A June 1996 treatment from Dr. Roberts indicates that the 
veteran complained of radiating back pain and exhibited low 
back tenderness.  An impression of "[ruleout] arthritis" 
was advanced.  

Treatment records from Roane Physical Therapy dated in 1996 
report that the veteran was treated for radiating low back 
pain.  At her July 1996 initial evaluation, the veteran 
clarified that her low back pain had been initially 
manifested following her inservice motorcycle accident.  On 
examination, the veteran exhibited lumbar spine limitation of 
motion; right lumbar scoliosis; paravertebral muscle 
guarding; left sacroiliac joint dysfunction; and "very stiff 
joints" at L3-4, L4-5, and L5-S1.  The veteran's 
"problems" were identified as sacroiliac joint dysfunction; 
tight myofascial components; and stiff low lumbar joints.  

A July 1996 VA treatment record states that the veteran 
complained of chronic radiating low back pain.  She reported 
that her low back pain had been precipitated by a 1981 
motorcycle accident.  Contemporaneous VA X-ray studies of the 
lumbosacral spine revealed minimal narrowing of the L5-S1 
disc space.  An impression of chronic low back pain was 
advanced.  

Clinical documentation from Clary P. Foote, M.D., dated in 
July 1996 indicates that the veteran complained of low back 
and sacroiliac joint pain.  On examination, the veteran 
exhibited severe muscle spasms with a presumed associated 
slight scoliotic curve.  A September 1996 treatment entry 
states that the veteran continued to have low back pain.  A 
November 1996 statement from Lensgraf Clinic relates that the 
veteran was provided a free chiropractic consultation and 
subsequently was not seen as a patient.  

At the January 1997 hearing before the undersigned Veterans 
Law Judge, the veteran testified that her current back 
disorder was manifested by chronic low back pain and 
necessitated the ongoing use of pain.  She stated that her 
back disorder had been precipitated by her inservice 
motorcycle accident.  In a March 1997 written statement, the 
veteran advanced that her back pain was etiologically related 
to fibromyalgia.  

In a July 1997 written statement, the veteran asserted that 
she had been treated for radiating low back pain as a 
dependent spouse at the Fort Huachuca, Arizona Army medical 
facility and Clark Air Force Base, The Philippines, medical 
facility.  In an undated annotated copy of the statement of 
the case, the veteran related that she had a crooked pelvis 
and fibromyalgia due to her inservice motor vehicle accident.  
She believed that her back pain was related to fibromyalgia.  
An August 1997 VA treatment record states that the veteran 
complained of chronic low back pain.  

In a July 1999 written statement, the veteran stated that her 
chronic low back pain necessitated ongoing medical treatment 
and severely limited her physical activities.  She believed 
that her current low back pain was the result of her August 
1983 inservice motor vehicle accident;

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran sustained an inservice motor vehicle 
accident-related back injury in August 1983.  An impression 
of a back sprain was subsequently advanced by her treating 
military physicians.  The first post-service clinical 
documentation of a low back disorder is the March 1993 
treatment record from Dr. Roberts reflecting that the veteran 
complained of back pain; reported a recent injury; and was 
diagnosed with a sprain.  The report of the April 1994 VA 
examination for compensation purposes states that while she 
complained of low back pain, the veteran exhibited no back 
abnormalities on either physical or radiological evaluation.  
An impression of low back pain was advanced.  VA clinical 
documentation dated in July 1996 conveys that the X-ray 
studies of the lumbosacral spine revealed L5-S1 disc space 
narrowing.  No physician has diagnosed the veteran with a 
chronic low back disorder secondary to her inservice motor 
vehicle accident or otherwise advanced an opinion as to the 
etiology of her chronic low back pain.  

The veteran advances on appeal that the claimed disorder is 
etiologically related to fibromyalgia precipitated by her 
August 1983 inservice motor vehicle accident.  The RO denied 
service connection for fibromyalgia and informed the veteran 
in writing of the adverse decision and her appellate rights 
in April 1997.  She did not submit a notice of disagreement 
with that decision.  Therefore, the decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).  

The veteran's claim is supported solely by the accredited 
representative's statements and her own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

While acknowledging that the veteran currently has low back 
pain, the Board finds that there is no competent evidence of 
record establishing a relationship between the veteran's pain 
and L5-S1 disc space narrowing and active service.  The 
veteran's assertions as to the continuity of her inservice 
back symptoms do not constitute competent evidence relating 
her current complaints to her inservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Therefore, 
the Board concludes that the veteran's claim for service 
connection is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  The veteran is informed that if she is able to 
produce competent evidence attributing the claimed disability 
to active service, she should petition to reopen her claim.  




II.  Right Wrist Disorder

Air Force clinical documentation dated in August and 
September 1983 indicates that the veteran sustained a right 
wrist sprain in her August 1983 motorcycle accident.  
Contemporaneous X-ray studies of the right wrist revealed no 
abnormalities.  The veteran's right wrist was initially 
placed in a cast and then in a splint.  At her November 1983 
physical examination for service separation, the veteran 
neither complained of nor exhibited any upper extremity 
abnormalities.  

At the April 1994 VA examination for compensation purposes, 
the veteran complained of right wrist pain and a lump on the 
wrist.  The VA examiner observed that the right wrist lump 
appeared to be a soft tissue lipoma.  Contemporaneous X-ray 
studies of the right wrist revealed no abnormalities.  No 
right wrist diagnosis was advanced.  

A November 1994 treatment entry from Dr. Roberts states that 
the veteran exhibited a "knot" on her dorsal right wrist 
and bilateral hand tenderness.  Impressions of arthritis and 
"[ruleout] ganglion cyst" were advanced.  A December 1994 
treatment entry states that the veteran complained of 
continued right wrist pain.  Impressions of arthritis and a 
ganglion cyst were advanced.  In her January 1995 substantive 
appeal, the veteran advanced that she was taking pain and 
anti-inflammatory medication for arthritis.  

At the January 1997 hearing before the undersigned Veterans 
Law Judge, the veteran testified that she had initially 
injured her right wrist in her inservice motor vehicle 
accident.  She stated that Dr. Roberts had prescribed a right 
wrist brace.  

In a March 1997 written statement, the veteran advanced that 
her wrist pain was etiologically related to fibromyalgia.  In 
an undated annotated copy of the statement of the case, the 
veteran conveyed that she had fibromyalgia due to her 
inservice motor vehicle accident.  She believed that her 
right wrist pain was related to fibromyalgia.  In a July 1999 
written statement, the veteran reported that she was taking 
pain and anti-inflammatory medication for her right wrist 
pain.  

The veteran's service medical records note that she sustained 
a right wrist sprain in the August 1983 motor vehicle 
accident.  The report of her November 1983 physical 
examination for service separation conveys that the veteran 
neither complained of nor exhibited any right wrist 
abnormalities.  The first objective clinical documentation of 
the claimed disorder is the report of the April 1994 VA 
examination for compensation purposes reflecting that the 
veteran exhibited a probable right wrist lipoma.  The record 
contains no objective findings as to the etiology of the 
veteran's current right wrist disability.  

The veteran contends that her current right wrist pain is 
either arthritic in nature or a manifestation of fibromyalgia 
precipitated by her August 1983 inservice motor vehicle 
accident.  As noted above, service connection has been denied 
for fibromyalgia.  The veteran's claim is supported solely by 
the accredited representative's statements and her own 
testimony and statements on appeal.  The Court has held that 
lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  To the extent that the lay statements attempt to 
question a medical diagnosis or other clinical determinations 
as to the origins of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

While accepting that the veteran currently has right wrist 
pain, the Board finds that the record lacks competent 
evidence establishing that a relationship exists between the 
veteran's current right wrist disability and active service.  
The veteran's assertions as to the continuity of her 
inservice right wrist symptoms do not constitute competent 
evidence relating her current complaints to her inservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Therefore, the Board concludes that the veteran's 
claim for service connection is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).  Accordingly, the instant claim 
is denied.  38 U.S.C.A. § 5107 (West 1991).  The veteran is 
informed that if she is able to produce competent evidence 
attributing the claimed disability to active service, she 
should petition to reopen her claim.  


III.  Doctrine of Doubt and 38 C.F.R.§ 3.103 (1999)

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or to balance.  

At the January 1997 hearing on appeal, the undersigned 
Veterans Law Judge addressed the requirements of a 
well-grounded claim; explored the possibility of the 
existence of other relevant evidence; and held the record 
open for thirty days to allow for the submission of such 
evidence.  The actions of the undersigned Veterans Law Judge 
complied with the provisions of 38 C.F.R. § 3.103 (1999).  


ORDER

Service connection for a chronic low back disorder to include 
sprain residuals is denied.  Service connection for a chronic 
right wrist disorder to include sprain 


residuals and arthritis is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

